Per Curiam.
This is an interpleader suit. The fund paid into court by the complainant was received by it from one Phillippo Rocco. It is claimed, on the one hand, by Wolfskeil, the receiver, who was appointed in supplementary proceedings had on a judgment recovered against Rocco by one Thompson, and, on tire other, by the Heidritter Lumber Company, as a creditor of Rocco.
We concur in the conclusion reached by the advisory master that the right of the receiver to the fund in litigation is superior to that asserted by the lumber company as a creditor of Rocco, notwithstanding the fact that the moneys which were deposited by Rocco with the complainant, building and loan association, were advanced to him by the lumber company for the purpose of making such deposit; and we are content with the views expressed by the advisory master in support of that conclusion.
The learned advisory master devotes a part of his opinion to a consideration of the question whether an assignment made by Rocco to the lumber company of his interest in this fund, prior to the date of the appointment of the receiver, but subsequent to the institution of the supplementary proceedings which resulted in the latter’s appointment, vested in the assignee a title to the *219fund superior to that of the receiver, and reached the conclusion that it did not. We, however, do not find it necessary to consider this question, for the reason that counsel for the lumber companjq when offering the assignment in evidence, specifically stated that they made no claim that the effect of the assignment was to transfer to the lumber company the title to the fund.
The decree under review will be affirmed.
For affirmance—Ti-ie Chiee-Justice, Garrison, Swayze, Trenchard, Parker, Bergen, Minturn, Kalisch, Black, Vredenburgh, White, Terhune, Heppeniieimer, Williams, Taylor—15.
For reversal—None.